Ames, J.
No attempt has been made, in the argument for the defendant, to maintain the position that its local agents did not make substantially the contract which the plaintiff alleges that they did make. The evidence reported certainly tends to show that there was an agreement to insure the building, which *329was intended to be binding upon the company from the moment of the entry upon “ the binding-book; ” and to continue in force at all events until the premises should be inspected by the special agent, Balloch.
The only question remaining to be considered is whether there was any evidence of authority on the part of the local agents to make the contract. It was conceded that they had authority to receive applications for insurance, and that they were entrusted with blank policies signed by the president and secretary of the company which they were accustomed to fill out and deliver without consultation with the officers.
There was evidence to the effect that, with the knowledge and consent of the defendant’s officers, they had frequently issued policies upon property of the same class as this risk, without submitting the same for the previous approval of any of those officers. The tendency of this evidence was to show that they acted, and made contracts of insurance, as general agents of the defendants, and were allowed so to do. The fact that the delivery of the policy was delayed until the special agent should have an opportunity to inspect the building is explained by the fact that the risk was considered specially hazardous; and that the local agents left to the corporation the right of terminating the risk if the special agent should decide not to accept it. It would not follow that in the meantime the plaintiff was • to stand uninsured. There is evidence that he considered himself, and was understood by the local agents, to be so insured; that the amount and the rate of premium were agreed upon; and that there was a usage among insurance companies and their agents to bind the company by preliminary oral agreements until policies could conveniently be issued. See Baxter v. Massasoit Ins. Co. 13 Allen, 320. It is well settled that an oral v ontract of insurance is binding, and that there is no rule of law requiring it to be in writing. Sanborn v. Fireman's Ins. Co. 16 Gray, 448. Under such circumstances, the plaintiff might have a right to rely upon the oral agreement, and foi that reason might have failed to seek insurance elsewhere. The case finds that the instructions to the jury upon the general rules of law as to agency were not excepted to, and the jury may have found that the contract was within the apparent scope of the. agent’s employment. jExceptions overruled.